Citation Nr: 0416769	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for depression, with 
memory loss, as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for chronic diarrhea as 
a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for multiple joint pain 
of the knees as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for disability of the 
cervical spine as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for skin rash as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to May 
1989, and from November 1990 to June 1991.  He served in 
Southwest Asia during Operation Desert Shield/Desert Storm.  
He served his entire active duty in the Marines Corps, and 
his awards and decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issue of entitlement to service connection for multiple 
joint pain of the knees as a manifestation of an undiagnosed 
illness is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran has had combat experience in Southwest Asia.  

3.  Based on review of the records and examination of the 
veteran, there is neither a medical diagnosis of, or 
symptomatology associated with, post-traumatic stress 
disorder (PTSD), nor is there medical opinion of a nexus 
between the veteran's currently diagnosed psychiatric 
disorder and confirmed in-service stressors.  

4.  Based on review of the entire record and examination of 
the veteran, he has a chronic psychiatric disability, 
currently diagnosed as depression, with memory loss as part 
of the condition's symptomatology; depression was first shown 
years after his separation from active military service; 
there is no medical opinion, based on review of the entire 
record and examination of the veteran, of a nexus between 
currently diagnosed depression and the veteran's active 
military service.  

5.  The veteran has a diagnosis of irritable bowel syndrome, 
which is a presumptive chronic multisymptom illness 
attributable to undiagnosed illness as a result of active 
military service in Southwest Asia.  

6.  The veteran has a diagnosis of degenerative arthritis of 
the cervical spine, which was first shown years after his 
separation from service, and there is no medical opinion, 
based on review of the entire record and examination of the 
veteran, of a nexus between the currently diagnosed 
degenerative arthritis of the cervical spine and his active 
military service.  

7.  The veteran has a diagnosis of pseudofoliculitis barbae, 
which was first shown years after his separation from 
service, and there is no medical opinion, based on review of 
the entire record and examination of the veteran, of a nexus 
between the currently diagnosed pseudofoliculitis barbae and 
his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304(f), 3.326(a) (1996 & 
2003).  

2.  The criteria for establishing entitlement to service 
connection for irritable bowel syndrome as a presumptive 
chronic multisymptom illness due to service in Southwest Asia 
have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.317(b), 3.326(a) (2003).  

3.  Depression, with memory loss, degenerative arthritis of 
the cervical spine, and pseudofolliculitis barbae were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.317, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  A 
review of the claims folder reflects that there has been 
compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Under the facts of this case, the Board 
finds that the record has been fully developed, and it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

By rating decision dated in March 1999, the RO denied service 
connection for PTSD on the basis that the claim was not well 
grounded.  The provisions of the VCAA superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The VCAA eliminates the concept of a well-grounded 
claim and redefines VA's duty to assist the veteran.  Hence, 
if a claim was denied using the Morton procedures, the 
claimant has a right to have that claim readjudicated, if the 
claim became final between the time of the Morton decision, 
decided July 14, 1999, and the effective date of the VCAA.  
Inasmuch as the RO's March 1999 decision became final in 
March 2000, the provisions of the VCAA are applicable.  The 
Board notes that the RO has properly readjudicated the claim 
of service connection for PTSD on a de novo basis, as will 
the Board.  

Factual Background

The veteran served on active duty in the Marines Corps, which 
included service in Southwest Asia from November 1990 to June 
1991.  His awards and decorations include the Combat Action 
Ribbon.  

Review of the veteran's active duty service medical records 
(December 1988 to May 1989, and from November 1990 to June 
1991), fail to show any complaints or symptomatology 
associated with a nervous condition, memory loss, chronic 
diarrhea, neck pain, or skin disease.  Upon separation from 
service, the report of his physical examination does not 
indicate a history of any such complaints or treatment, nor 
were any findings made on examination of any symptomatology 
pertaining to any of those claimed disorders.  

The report of the veteran's July 1998 Persian Gulf War 
registry examination notes the veteran related suffering from 
a skin rash since June 1991; memory loss since July 1991; 
depression since January 1991; diarrhea since November 1995; 
and neck pain since November 1990.  Examination revealed a 
normal neck; soft abdomen, with normal bowel sounds; and no 
skin rash or any skin disorder.  

In January 1999, VA received a letter from the veteran's 
wife, who essentially related how the veteran had changed in 
personality between the time he was sent to the Persian Gulf 
and his personality since his return home.  

In February 1999, the veteran underwent VA psychological 
evaluation in conjunction with his recent application for 
service connection for PTSD.  Those stressors included 
witnessing an amphibian track vehicle his a mine and blow off 
one of its tracks, injuring its crew.  Another time, he 
witnessed a track vehicle sink in a wet swampy area, although 
this vehicle and crew were rescued.  He also maintains he saw 
a member of a track vehicle accidentally unload his weapon in 
the vehicle, fortunately, the weapon was pointed upward and 
the ammunition discharged through the hatch, without any 
injuries.  Following evaluation, the examiner offered that 
there was some criteria in the symptomatology but not 
sufficient criteria for a diagnosis of PTSD; rather, the 
appropriate diagnosis was adjustment disorder, with depressed 
mood.  

The veteran's VA outpatient treatment records for July 1998 
to June 1999 show he was seen for various complaints, 
including occasional stiff neck and depression, with memory 
problems.  In July 1998, he complained of experiencing 
diarrhea since November 1995; in October 1998, he complained 
of memory problems and depression - examination found no 
memory impairment and a diagnosis of possible unresolved 
grief reaction was noted.  

In June 1999, VA received letters from the veteran's employer 
and co-worker.  Essentially these individuals related the 
veteran was a good worker, although he seemed to have 
something bothering him.  His work was of good quality, but 
he was slow in getting it done.  

The veteran's VA outpatient treatment records for January 
1999 to July 2001 show that he was taking stress management 
therapy.  The bases for the therapy were family and financial 
problems, and depression in conjunction with those problems.  

The report of the veteran's January 2002 VA examination notes 
complaints of memory loss and depression.  On review of the 
record and examination of the veteran, the examiner diagnosed 
depression, and offered that the veteran's poor concentration 
and difficulty with memory was secondary to his depressive 
condition.  Orthopedic examination results revealed a normal 
cervical spine.  X-rays revealed very mild early degenerative 
changes noted at C4 and C5, otherwise, the cervical spine was 
unremarkable.  Upon review of the record and gastrointestinal 
examination of the veteran, the examining physician noted the 
veteran was not experiencing sufficient symptoms to warrant 
an active diagnosis of any consequence or any chronic illness 
of any bowel disorder of any consequence.  Considering the 
long period of time that he had such complaint without any 
adverse effects, the occasional cramp and urge to stool was 
consistent with a mild degree of irritable bowel syndrome, 
which did not require treatment.  The diagnosis was mild 
irritable bowel syndrome, since 1995.  In addition, the 
physician offered that the veteran had been most anxious, 
feeling like he was under a great deal of stress and was 
depressed, which likely accounted for much of the veteran's 
reaction.  

The veteran's VA outpatient treatment records for May 2002 to 
February 2003 show that he was being treated for depression.  
There is no indication of any treatment or symptomatology 
associated with PTSD in these records.  Rather, the treatment 
for depression consisted of marital and family counseling.  
VA examination report of March 2003 confirmed the diagnoses 
of degenerative changes in the cervical spine.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, the above-mentioned criteria have been 
met pertaining to his claimed stressors.  His military 
personnel records confirm that he was the recipient of the 
Combat Action Ribbon, which, in itself, is indicative of 
combat.  Therefore, his lay testimony, presented in numerous 
correspondence to VA regarding the reported stressors, appear 
credible to the Board and are consistent with the 
circumstances, conditions, or hardships of such service in 
Southwest Asia.  Hence, the Board accepts those statements as 
conclusive evidence as to their actual occurrence, and no 
further development or corroborative evidence is necessary.  
However, there must also be medical evidence of PTSD and a 
nexus, or link, between such current symptoms and the in-
service stressors.  In the veteran's case, VA psychiatric 
examinations and evaluations have consistently found that, 
although he may exhibit some symptomatology associated with 
PTSD, VA psychiatrists and psychologists have found that the 
criteria for a diagnosis of PTSD have not been met.  Rather, 
the diagnosis consistently offered has been depression, with 
family and financial problems underlying the condition, not 
his combat stressors.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the veteran has 
been treated for his psychiatric disorder, diagnosed as 
depression, including memory loss and some symptoms that can 
be accepted as meeting minimal criteria for a diagnosis of 
PTSD, on VA psychiatric examinations undertaken specifically 
to determine a diagnosis of PTSD, the criteria for such 
diagnosis have not been met.  Rather, the diagnosis 
consistently offered has been depression.  Under the criteria 
effective prior to March 1997, a clear diagnosis of the 
condition was necessary.  Since March 1997, a "clear" 
diagnosis is no longer required, but there is still the 
requirement for credible supporting evidence of a claimed 
stressor, although shown in the veteran's case due to his 
combat experience, and link, established by medical evidence, 
between current symptoms and an in-service stressor, in 
addition to the credible supporting evidence that the claimed 
stressor actually occurred.  Under the circumstances, in the 
absence of medical opinion of a link between the current 
symptoms and the identified in-service stressors, the 
criteria for service connection for PTSD have not been met.  

While the veteran may well believe that he has PTSD, or 
symptoms thereof, and that he experienced stressors while on 
active duty precipitating his claimed PTSD, the Board would 
like to emphasize that it is the province of trained health 
care professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As a lay man, without 
medical training, he is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current disability to any particular event or period of 
time; hence, his contention in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

As for entitlement to service connection for the veteran's 
currently diagnosed depression, the evidence must show that 
the depression was incurred in or aggravated during service, 
as well as current residuals as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the case at hand, 
the evidence shows that the veteran's depression was first 
shown years after his separation from service, with no 
symptomatology indicated in his service medical records of 
any chronic psychiatric disorder.  Hence, since depression 
was first shown years after his separation from active duty 
service, there must be competent medical opinion of a nexus, 
or link, between the currently diagnosed depression and his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Here, there is no such medical opinion, based on 
review of the entire record and examination of the veteran, 
of a nexus between the currently diagnosed depression and the 
veteran's military service.  Rather, the medical opinions 
have consistently associated the veteran's post-service 
marital and financial problems with his depression.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than September 30, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317(a)(2), 
(3).  
 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders; and, 
effective March 1, 2002, (14) medically unexplained chronic 
multisymptom illness, such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome.  See 38 C.F.R. 
§ 3.317(b).  
 
Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).  
 
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).  
 
VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  
 
What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.  

In the veteran's case, VA examinations, to include review of 
the entire record, have addressed each of the veteran's 
complaints pertaining to undiagnosed illness he claims as 
having been caused by his military service in Southwest Asia.  
These VA examinations diagnosed depression, which memory loss 
(a diagnosed illness); pain in the cervical spine was 
attributable to degenerative arthritis (a diagnosed illness); 
and skin rash was pseudofolliculitis barbae (a diagnosed 
illness).  The veteran's complaints of chronic diarrhea were 
diagnosed as chronic irritable bowel syndrome (effective 
March 1, 2002, a presumptive multisymptom illness due to 
service in Southwest Asia).  In summary, the examination 
results of these examinations, which were conducted 
specifically to address complaints pertaining to undiagnosed 
illnesses, offered explanations and diagnoses for each of the 
veteran's problems.  As noted earlier, the provisions of 
38 C.F.R. § 3.317 do not apply to diagnosed disorders.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, by 
law and regulations, effective March 1, 2002, irritable bowel 
syndrome is a presumptive multisymptom illness attributable 
to the veteran's active military service in Southwest Asia.  
Hence, service connection for that disability is granted.  As 
for the remaining diagnosed conditions, those claims for 
service connection will be considered on a direct basis.  

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for any of 
these diagnosed disabilities during the veteran's active 
military service, nor for many years after his separation 
from active military service.  Further, there is no competent 
medical evidence attributing these disabilities to his 
service or any incident therein.  Moreover, although the 
veteran claims that his disabilities had their onset in 
service, there is no corroborative objective evidence of any 
in-service complaints.  Finally, the veteran's opinion that 
these disabilities are linked in any way with his service has 
no probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and a nexus to service).  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Therefore, the Board finds that service connection, on a 
direct basis, for depression, with memory loss, degenerative 
arthritis in the cervical spine, or pseudofollicultis barbae 
is denied.  




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for depression, with memory loss, 
degenerative arthritis of the cervical spine, or 
pseudofolliculitis, to include as manifestations of 
undiagnosed illness, is denied.  

Service connection for chronic irritable bowel syndrome is 
granted.  


REMAND

Regarding the issue of entitlement to service connection for 
multiple joint pain of the knees as a manifestation of an 
undiagnosed illness, in November 2002, the file was referred 
for a VA orthopedic examination of the knees.  The 
instructions specifically stated that the claims folder must 
be made available to the examiner for review of the case.  A 
notation to the effect that this record review took place 
should be included in the report of the examiner.  The 
examiner was asked to comment on the etiology of the 
bilateral knee disorder; specifically whether the disability 
existed prior to service; if the knee disorder existed prior 
to service, was it aggravated in service; and, if the knee 
disorder did not exist prior to service, was it at least as 
likely as not the result of events in service.  The examiner 
rendered an opinion relating the disorder to service; 
however, it was not indicated whether he had reviewed the 
claims folder and rendered his opinion based on his 
comprehensive review of the folder and examination of the 
veteran.  

In view of the forgoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, who treated the 
veteran for a knee disorder since 2000.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the bilateral knee disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to provide an 
opinion as to the following:

a.  Did the claimed knee disorder exist 
prior to service?

b.	If the knee disorder existed prior to 
service, was it aggravated in service?

c.	 If the knee disorder did not exist 
prior to service, was it at least as 
likely as not the result of events in 
service?  

The examiner is to provide adequate 
support for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



